Citation Nr: 1222702	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling for limitation of flexion under Diagnostic Code 5260, and 10 percent disabling for instability under Diagnostic Code 5257.  

4.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling for limitation of flexion under Diagnostic Code 5260, and 10 percent disabling for instability under Diagnostic Code 5257.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis is manifested by more than six non-incapacitating episodes per year characterized by headaches and pain that require the use of medication and rest; there has been no radical surgery with chronic osteomyelitis; there have not been repeated surgeries.

2.  The Veteran's service-connected headaches are characterized by characteristic prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.

3.  For the entire period under appeal, the service-connected right knee disability has been manifested by pain, slight limitation of flexion and extension, and severe instability that requires the constant use of braces and a cane to assist with ambulation outside of the home.

4.  For the entire period under appeal, the service-connected left knee disability has been manifested by pain, slight limitation of flexion and extension, and severe instability that requires the constant use of braces and a cane to assist with ambulation outside of the home.

5.  The evidence does not show that any of the Veteran's service-connected disabilities in appellate status are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2011).

2.  The criteria for a rating of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for a disability rating in excess of 10 percent for right knee limitation of flexion under Diagnostic Code 5260 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

4.  The criteria for a separate 10 percent rating under Diagnostic Code 5261 for right knee limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011); VAOGCPREC 9-2004.

5.  The criteria for a 30 percent rating under Diagnostic Code 5257 for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

6.  The criteria for a disability rating in excess of 10 percent for left knee limitation of flexion under Diagnostic Code 5260 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

7.  The criteria for a separate 10 percent rating under Diagnostic Code 5261 for left knee limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011); VAOGCPREC 9-2004.

8.  The criteria for a 30 percent rating under Diagnostic Code 5257 for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

9.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that initial compensable ratings should be assigned for his service-connected sinusitis and headaches and that increased ratings are warranted for his bilateral knee disabilities.  The Veteran has asserted that his service-connected sinusitis requires constant medication and requires periods of rest.  See Board Hearing Tr. at 26-27.  Regarding service-connected headaches, the Veteran has described having approximately two to three severe headaches a month and indicated that he is on several medications for the disabilities.  See Board Hearing Tr. at 30-37.  Regarding his service-connected knee disabilities, the Veteran has specifically asserted that his knee instability has led to falls, and that he could not squat down and stand back up.  See Board Hearing Tr. at 6, 10.  He testified that the knee disabilities led to limited mobility and described painful motion and swelling.  See Board Hearing Tr. at 9, 13-16.  He also testified that he used braces and a cane for stability.  See Board Hearing Tr. at 5, 9-10.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision regarding each of the Veteran's claims in appellate status.  The Board will then evaluate if any of the disabilities in appellate status meet the criteria for referral for extra-schedular consideration.

I.  Duties to Notify and Assist

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) also made clear that such notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claims for higher initial evaluations for sinusitis and headaches.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91.  Thus, VA's duty to notify for these two issues have been met.  Id.; see also 38 C.F.R. § 3.159(b)(3) (2011).

With respect to the increased-rating claims for the knees, the Veteran was issued May 2006 and May 2008 VCAA notification letters.  Following the issuance of the May 2008 VCAA notification letter, the RO re-adjudicated the increased rating claims by way of September 2008 and May 2010 Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In the notification letters, the RO clearly notified the Veteran of the information and evidence needed to substantiate his increased rating claims.

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes extensive VA treatment records, the reports of multiple VA examinations, and the transcript of a July 2010 hearing before the undersigned.  The Board finds that the Veteran's credible testimony at the hearing regarding the severity of his symptoms, when combined with review of the multiple VA examination reports of record, provide an adequate record on which to determine the current severity of the disabilities and there is no duty to obtain additional VA examinations.  See 38 C.F.R. § 3.327 (2011).  Following the July 2010 hearing, the RO added additional VA treatment records to the claims file.  The Veteran has waived RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Otherwise, the Veteran and his representative have not identified any other outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.

II.  Initial Higher Rating Claim:  Sinusitis 

The RO granted service connection for sinusitis in a March 2008 rating decision.  A noncompensable rating was assigned, effective July 6, 2007.  The Veteran has challenged the initial disability rating by seeking appellate review.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The service-connected sinusitis is currently rated as chronic pansinusitis under Diagnostic Code 6510, located in 38 C.F.R. § 4.97 (2011).  This Diagnostic Code is rated under the General Rating Formula for Sinusitis.  Review of the evidence of record, to include a February 2008 VA sinus examination report and the Veteran's credible testimony, reveals that this disability requires the use of medications, causes headaches, and necessitates rest.  The Veteran credibly testified regarding the severity of the disability.  He testified that he had four to five "pretty bad" sinus infections a year.  See Board Hearing Tr. at 22.  Once a year, the Veteran indicated he was "down for a couple of days" due to the sinusitis.  See Board Hearing Tr. at 26.  The Veteran testified that there is nasal discharge (see Board Hearing Tr. at 22-23) and a March 2010 VA treatment record documents the Veteran's report of severe sinus drainage.

In the Board's judgment, the Board finds that the impairment of function most nearly proximate that contemplated by the 30 percent rating under Diagnostic Code 6510.  See 38 C.F.R. § 4.7 (2011).  Under Diagnostic Code 6510, a 30 percent rating is assigned for disability manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

Cognizant that one of the main symptoms, if not main symptom, of the sinusitis has been headaches, through description of these headaches and review of the medical examination reports, the Board finds that the headaches attributable to sinusitis is a separate disability from the separately rated service-connected headache disability.  In the February 2008 VA sinus examination report, the headaches are described as part of the sinusitis disability.  In contrast, VA examinations of record, to include the March 2008 VA examination report, describe and evaluate a headache disability that is part vascular in type attributable to prior injury as a separate disability without reference to sinusitis.  After review of the medical evidence of record, the Board finds that the evidence indicates that the Veteran both experiences headaches as part of the service-connected sinusitis disability and other headaches which are part of a separate disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Under this factual pattern, the Board finds that it is appropriate to consider the severity of headaches described as part of the Veteran's sinusitis when determining the severity of this disability as a separate disability from the service-connected headache disability, and, thus, such does not go against the rule against "pyramiding."  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

Under the rating schedule, a 30 percent rating is warranted for sinusitis when there are more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Although the Veteran testified that he had four to five "pretty bad" sinus infections a year, in the VA examination, he was noted to have four to five episodes a month (versus year) characterized by headaches.  Thus, the Board finds that the frequency more nearly approximates the criteria for a 30 percent rating.  In addition, although there is not significant medical documentation of purulent discharge or crusting, the Veteran's testimony regarding the pain and effect of the disability demonstrate that the criteria for the 30 percent rating have been met.  See 38 C.F.R. § 4.21 (2011).  

As part of the criteria for a 50 percent rating, the disability must have required surgery.  There is no evidence that the Veteran has undergone surgery for his sinusitis and thus, a required criterion for the 50 percent rating is not met.  As such, the preponderance of the evidence is against a rating in excess of 30 percent at any time during the period under appeal; therefore, schedular rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.

The Board has also considered whether staged ratings are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, at no time during the relevant appeal period has the service-connected sinusitis disability more nearly met or nearly approximated the criteria for greater than a 30 percent rating under Diagnostic Code 6510.  In addition, there is no evidence of distinct periods of time where the disability was of less severity than that contemplated by a 30 percent rating, and therefore, staged ratings are not for application in the instant case.

II.  Initial Higher Rating Claim:  Headaches

The RO granted service connection for a headache condition in a March 2008 rating decision.  A noncompensable rating was assigned, effective July 6, 2007.  As with the claim regarding service-connected sinusitis, the Veteran has challenged the initial disability rating by seeking appellate review and the Board must now determine the appropriate schedular rating using the Rating Schedule.

The service-connected headaches are rated as migraines under Diagnostic Code 8100, located in 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.20 (2011).  Under this diagnostic code, the appropriate rating is assigned based on the duration and prostrating effect of the headaches.  The Board has reviewed the relevant VA examination reports of record.  The headache disability was evaluated during examinations dated in February 2008 and March 2008.  The examiners describe headaches lasting from one to five hours, with daily occurrence.  These examination reports reveal that the headaches require periods of rest, and that the headaches cause dizziness, blurring of vision, nausea and light and sound sensitivity.  The Veteran has described having approximately two to three severe headaches a month and indicated that they require him to rest in a dark room; he has also testified that he is on several medications for the disabilities.  See Board Hearing Tr. at 30-37.  

Based on the review of the entire record, to include the examination reports and his credible testimony, the Board finds that the impairment of function most nearly proximate that contemplated by the 30 percent rating under Diagnostic Code 8100.  See 38 C.F.R. §§ 4.7, 4.21 (2011).  The rating criteria for a 30 percent rating require migraine headaches with characteristic prostrating attacks occurring on an average of once a month over last several months.  When considered together, the VA examinations and his testimony support a finding that the headaches are prostrating in nature, requiring rest; the Veteran has to often stop what he was doing, and retreat to a place with no noise or light.

In a March 2008 VA neurological examination, the examiner indicated that sometimes the headaches were incapacitating.  In a July 2008 letter, an employee at the Veteran's place of work wrote that on several occasions during the past few months the Veteran had to leave work early due to severe headaches, nausea, and blurred vision.  If he added up the hours, the headache disability resulted in him missing five to six days a year of work.  See Board Hearing Tr. at 33.  Regarding the headaches, he testified that, depending on the severity, he would have to stop driving and, at work, he stopped what he was doing.  He reported that he had severe headaches two to three times a month during which he could not function for a period of thirty minutes.  See Board Hearing Tr. at 29-30.  The Board is aware that in the February 2008 VA psychiatric examination report the examiner reported that there was no functional impairment, but this finding appears to have been based on the fact that the Veteran is able to complete his job due to concessions provided by his supervisors, and not due to a lack of significant symptoms.

The Board has also considered whether the 50 percent rating is warranted under Diagnostic Code 8100.  The 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran testified that he missed eight to ten hours of work every three months due to his headache disability, which equals five to six days of leave from work a year due to the headaches, but did not indicate other interference with his employment due to this disability.  See Board Hearing Tr. at 32-33.  Based on the examiner's description of his ability to continue working and the Veteran's testimony that demonstrates, essentially, that he continues to successfully work full time with concessions from his supervisors, the Board finds that there is not severe economic inadaptability.  Based on the headaches not resulting in severe economic inadaptability, the criteria for a 50 percent rating are not met and it is unnecessary for the Board to specifically determine whether the headaches are very frequent in occurrence as the satisfaction of this element alone would not substantiate entitlement to the 50 percent rating.  A schedular rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

The Board has also considered whether staged ratings are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, at no time during the relevant appeal period has the service-connected sinusitis disability more nearly met or nearly approximated the criteria for greater than a 30 percent rating under Diagnostic Code 8100.  In addition, there is no evidence of distinct periods of time where the disability was of less severity than that contemplated by a 30 percent rating, and therefore, staged ratings are not for application in the instant case. 

IV.  Increased Rating Claims:  Right & Left Knee Disabilities

The Veteran was initially granted service connection for a bilateral knee condition in an October 1982 rating decision.  A noncompensable disability rating was assigned for each knee, effective July 1, 1982.  A November 2005 rating decision continued the noncompensable rating assigned.  

In March 2006, the Veteran again filed a claim for an increased rating.  In a November 2006 rating decision, the RO granted a 10 percent rating for each knee under Diagnostic Code 5260.  The Veteran subsequently initiated an appeal as to the assigned ratings.  During the course of the instant appeal, in a June 2009 rating decision, the RO assigned separate 10 percent ratings for each knee under Diagnostic Code 5257.  The Veteran did not express satisfaction with the rating assigned for the knees following the June 2009 rating decision and, as such, the issue of an increased rating for the bilateral knees remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded).  As with the claims for initial higher ratings, the Board must now determine the appropriate schedular ratings using the Rating Schedule for the Veteran's increased rating claims for the knees.  

Review of the evidence of record reveals that the Veteran's knee disabilities are manifested by pain, slightly limited motion, and instability.  The Veteran testified regarding falling due to the disabilities, and that he could not squat down and stand back up.  See Board Hearing Tr. at 6, 10.  He also testified that the knee disabilities led to limited mobility and described painful motion and swelling.  See Board Hearing Tr. at 9, 13-16.  The medical evidence of record and the Veteran's testimony also reveals that the disabilities require the Veteran to use braces and a cane while outside his house.  See Board Hearing Tr. at 5, 9-10.  In addition, the Veteran credibly testified that he needs to steady himself by holding on to furniture when moving around his house.  See Board Hearing Tr. at 8-9.

Regarding the overall level of severity of these disabilities, in addition to the Veteran's testimony, the Board finds of significant probative value an August 2007 VA treatment record in which the clinician recorded that the Veteran's back and knee pain made standing, sitting, and walking almost impossible and that he did not sleep much because of the pain.  See 38 C.F.R. § 4.1 (2011).  Further, the Board finds persuasive regarding the substantial impact of the knee disabilities a July 2008 letter in which a fellow employee wrote that the Veteran's knees had gotten worse and he was having trouble getting out of his chair at his desk, with the Veteran getting up several times each hour to stretch his knees and lower back.

As noted above, each of the Veteran's knees is currently assigned a 10 percent disability rating under Diagnostic Code 5260 (which provides ratings based on limitation of knee flexion).  A separate 10 percent rating is also currently assigned for each knee under Diagnostic Code 5257 (which sets forth rating criteria based on knee instability).  

After reviewing the evidence, the Board finds that the Veteran's knee symptomatology does not warrant a higher rating under Diagnostic Code 5260.  The next highest rating of 20 percent is warranted under Diagnostic Code 5260 when flexion is limited to 30 degrees.  On VA examination in June 2006, bilateral knee flexion was measured to 90 degrees, on VA examination in August 2008, bilateral knee flexion was measured to 110 degrees, and on VA examination in July 2007, knee flexion was measured to 120 degrees for the right knee and 127 degrees for the left knee.  Each of these measurements far exceeds the limitation of flexion needed for a higher rating for either knee under Diagnostic Code 5260.  

Although the Veteran has not exhibited the limitation of flexion required for a higher rating under Diagnostic Code 5260, there is evidence of limitation of extension that warrants a separate 10 percent rating for each knee under Diagnostic Code 5261.  See generally VAOGCPREC 9-2004 (holding that separate ratings may be assigned for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261 for disability of the same joint).  

To obtain a 10 percent evaluation under Diagnostic Code 5261, extension must be limited to 10 degrees.  VA examination in August 2008, revealed -10 degrees extension - exactly that required for a 10 percent rating under Diagnostic Code 5261.  The Veteran does not, however, warrant an even higher rating of 20 percent for each knee under Diagnostic Code 5261, as none of the evidence of record demonstrates limitation of extension limited more than 10 degrees.  

Regarding the appropriate rating to assign to the bilateral knee disabilities based on the instability of the knees, after review of the entire evidence of record, the Board finds that the disabilities warrant 30 percent ratings for severe instability in each knee under Diagnostic Code 5257.  Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  In making this determination, the Board highlights that the examiner in the August 2008 VA examination reported that there was a giving away sensation in the knees that occurred 20 times a month; although the examiner labeled the disability to be mild to moderate instability, for the reasons discussed below, the Board finds that the disability represents a severe instability for rating purposes.

Specifically, the Veteran provided credible testimony before the undersigned that clearly indicates a severe disability.  He detailed the need for braces and a cane for ambulation outside the house, and the need to steady himself on furniture while in the house.  See Board Hearing Tr. at 8-9.  The Veteran testified that, even with the aid of the braces, he can only walk approximately 50 yards and that he falls even with these aids.  See Board Hearing Tr. at 5, 9-10.  The severe limitations on his mobility caused by the instability is further supported by the August 2007 VA treatment record and July 2008 letter from a fellow employee that indicate that the Veteran's mobility is strictly limited.  In the Board's judgment, the Veteran's description of his symptomatology is congruent with a "severe" rating for each knee.  The assignment of 30 percent ratings for "severe" symptoms under Diagnostic Code 5257 compensates for the symptomatology not contemplated by the 10 percent ratings assigned under Diagnostic Codes 5260 and 5261 based on limitation of motion; the Board discusses below the effect of consideration of functional impairment under 38 C.F.R. §§ 4.40, 4.45 on the ratings assigned under Diagnostic Codes 5260, 5261.  There is no higher schedular rating available based on instability of the knees.

The Board has also considered the potential applicability of other diagnostic codes pertaining to the knee.  Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, all located in 38 C.F.R. § 4.71a, are not applicable in the instant case because the evidence of record does not demonstrate ankylosis, dislocation of the semiulnar cartilage, malunion of the tibia and fibula, or genu recurvatum.

The Board has also considered whether a higher rating for either knee is warranted for functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45. See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DeLuca factors do, however, apply to Diagnostic Codes 5260 and 5261, as these diagnostic codes focus on limited motion.  Although the Veteran has routinely complained of increased pain and fatigability on prolonged use of his knees, such has apparently not resulted in any significant additional range of motion limitation.  That is, although these disabilities cause painful motion, when considering the functional impact caused by pain, the Veteran still retains motion of greater than 60 degrees in knee flexion and there is no evidence of greater than 10 degrees of loss of extension.  These findings are based on review of all the evidence of record to specifically include the June 2006, July 2007, and August 2008 VA examination reports, and these reports, to encompass the August 2008 VA examination report, clearly indicate that examiners have considered the function impairment factors outlined in DeLuca.

Specifically regarding the DeLuca factors, after a June 2006 VA examination that evaluated the severity of the knee disabilities, the examiner reported 0 to 90 active range of motion (0 to 120 degrees passive motion) with pain 90 to 0 degrees in extension with no pain on flexion.  Although there was this finding of painful motion, the examiner wrote that there was no change in motion upon repeated and resisted testing and no additional limitation noted.  In the July 2007 VA examination, the examiner again made notation of increased motion on flexion with the range of motion being to 127 degrees in the left knee, 120 degrees in the right knee and the Veteran having extension to 0 degrees bilaterally.  The examiner found no other additional functional impairment to include on repetitive motion.  The report from the August 2008 VA examination reveals range of motion to 110 degrees in flexion and -10 in extension.  The examiner conducting this examination noted pain at the end of range and continued pain with three repeated motions, but no additional functional impairment was noted.  Based on review of the evidence of record, to include the VA examinations of record, even when considering all these factors, the Veteran's range of motion in each knee is greater than that which meets the criteria for ratings higher than the Board has assigned herein.  Because additional limitation of motion on repeated use which approximates the criteria for a higher rating has not been objectively demonstrated, an even higher schedular rating is not warranted under DeLuca.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has either service-connected knee disability more nearly met or nearly approximated the criteria for greater than the 10 percent ratings the Board has assigned for a limitation of motion under Diagnostic Codes 5260 and 5261.  While the Veteran has some limitation of bilateral knee motion, such has not approximated the criteria for greater than the 10 percent ratings for each knee assigned herein at any time during the pendency of this appeal.  With respect to the 30 percent ratings assigned under Diagnostic Code 5257, the Veteran's limited mobility due to knee pain, his use of assistive devices such as a brace and cane, and his history of falls due to knee buckling and giving way are all of long-term duration.  Accordingly, staged ratings are not for application in the instant case.

In summary, for the reasons and bases outlined above, the Board has concluded that the criteria for a rating in excess of 10 percent for limitation of flexion under Diagnostic Code 5260 have not been met for either knee.  The Board has, however, concluded that a separate 10 percent rating is warranted for each knee due to limitation of extension under Diagnostic Code 5261.  Additionally, a 30 percent rating under Diagnostic Code 5257 is warranted for each knee due to instability.  The appeal is granted to that extent.

V.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for any of the issues in appellate status.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Veteran's primary sinusitis symptomatology are headaches and pain with some nasal drainage.  The Veteran's headaches are primary manifested by pain that requires periods of rest.  The Veteran's primary knee symptomatology is painful motion, limited motion, and instability.  These symptoms are specifically contemplated by the Rating Schedule and they have been evaluated by the assigning of ratings to each specific disability.  That is, the ratings previously in place and those granted by this decision are based on these symptoms as described in the medical records and the Veteran's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met for any of the disabilities in appellate status.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities in appellate status present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral of any issue in appellate status to appropriate VA officials for consideration of extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation of 30 percent for sinusitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased evaluation of 30 percent for headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee limitation of flexion under Diagnostic Code 5260 is denied.  

Entitlement to a separate disability evaluation of 10 percent for right knee limitation of extension under Diagnostic Code 5261 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased evaluation of 30 percent for right knee instability under Diagnostic Code 5257 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for left knee limitation of flexion under Diagnostic Code 5260 is denied.  

Entitlement to a separate disability evaluation of 10 percent for left knee limitation of extension under Diagnostic Code 5261 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased evaluation of 30 percent for left knee instability under Diagnostic Code 5257 is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


